Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 6/3/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (US 4821331)
Regarding claim 1, Maruyama discloses a coaxial loudspeaker (Fig. 1) comprising a bass unit (10) and a high-pitched unit (30) coaxially arranged (see Fig. 1), wherein the bass unit 
Regarding claim 3, Maruyama discloses the coaxial loudspeaker according to claim 1, wherein the cabin is fixed on the T-iron through a connector (3) (see Fig. 1, detx3, col. 2, lines 10-16), and an upper end portion of the connector is fixedly connected to the high-pitched unit (see Fig. 1), and the dust-proof ring surrounds the connector and the lower portion of the cabin (see Fig. 1).
Regarding claim 4, Maruyama discloses the coaxial loudspeaker according to claim 3, wherein the connector extends in a vertical direction (see Fig. 1).
Regarding claim 9, Maruyama discloses the coaxial loudspeaker according to claim 3, wherein the connector is a bolt (detx3, col. 2, lines 10-16).
Regarding claim 10, Maruyama discloses the coaxial loudspeaker according to claim 3, wherein a mounting hole is opened on a middle part of the diaphragm (Fig. 2: 18 has hole in center), the voice coil (16 and 17) passes though the mounting hole and is fixedly connected to hole-wall of the mounting hole (Fig. 1 and detx2, paragraph spanning cols. 1-2: “an inner circumferential edge portion of a low-frequency band diaphragm 18 is fixed on an upper end portion of the bobbin 16”), and the connector (22) passes though the voice coil (16 and 17) (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Sakamoto et al. (JP 08-163692)
Regarding claim 5, Maruyama discloses the coaxial loudspeaker according to claim 4.
Maruyama is not relied upon to disclose wherein the cross section of the dust-proof ring in the vertical direction has a plurality of bent portions.
In a similar field of endeavor, Sakamoto discloses (Figs. 9-10) a dust-proof ring (13) having an upper edge (edge of 13 facing speaker axis) connected with the top end portion of the cabin (24) (see Figs. 9-10) and a lower edge (edge of 13 contacting 11) connected with the upper portion of the voice coil (26a and 26) (13 is connected to 26a via 11) (Figs. 9-10),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dust-proof ring (40) of Maruyama with that (13) of Sakamoto, which would result in wherein the cross section of the dust-proof ring in the vertical direction has a plurality of bent portions, the motivation being to perform the simple substitution of one dust protecting element for another to obtain predictable results of an element to prevent dust from entering into the center of the loudspeaker. See MPEP § 2143(B).
Regarding claim 6, Maruyama-Sakamoto discloses the coaxial loudspeaker according to claim 5, and Sakamoto discloses wherein the plurality of bent portions comprise a first bent portion (a downwards-bending portion of 13) and a second bent portion (an upwards-bending portion of 13) that are connected with each other (see Fig. 9 and 10), the first bent portion is a first arc that protrudes inward (downwards towards inside of speaker) in a direction close to the connector (see Figs. 9-10), the second bent portion is a second arc that protrudes outward (upwards away from speaker) in a direction away from the connector (see Figs. 9-10).
The teachings of Sakamoto relied upon above are combinable with Maruyama-Sakamoto for the same reasons set forth above in the claim 5 rejection.
Regarding claim 7, Maruyama-Sakamoto discloses the coaxial loudspeaker according to claim 6, and Sakamoto discloses wherein the first arc and the second arc are respectively semi-circular arcs (see Fig. 9 and 10).
The teachings of Sakamoto relied upon above are combinable with Maruyama-Sakamoto for the same reasons set forth above in the claim 5 rejection.
Regarding claim 8, Maruyama-Sakamoto discloses the coaxial loudspeaker according to claim 6, and Sakamoto discloses wherein the first bent portion is located above or below the second bent portion (see Fig. 9-10: if horizontal line drawn through center of 13, the upwards-bending portions of 13 are above the horizontal line and the downwards-bending portions of 13 are below the horizontal line).
The teachings of Sakamoto relied upon above are combinable with Maruyama-Sakamoto for the same reasons set forth above in the claim 5 rejection.

Allowable Subject Matter
Claim 2, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 2, 11, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Torn (US 3796839) teaches a dust-proof ring 37 (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687